DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 37-38 are new.
Claims 2-7, 11-16, and 18-26 are canceled.
Claims 10, 17, and 27-36 are withdrawn.
Claims 1, 8-9 and 37-38 are under examination.

Priority
Applicant’s Arguments: Applicant acknowledges the Examiner’s denial of claim for the benefit of prior-filed Korean application no. KR10-2016-0044747 (filed 12 April 2016) because no certified copy has been filed. With this response, a certified copy and translation is provided. Applicant respectfully requests the benefit of the filing date of 12 April 2016.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered.  However, as discussed below, all active claims still fail the enablement requirement.  Therefore, for the reasons of record, they are not awarded priority dates.  The U.S. effective filing date of the claims under examination remains set at 04/12/2017.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2021 is being considered by the examiner.  

Objections Withdrawn 
Specification
The objection to the specification over use of the terms FLAG (0051) and QIAGEN (0051) is withdrawn in view of Applicant’s amendments.  

Objections Maintained
Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiencies and the required response to this Office Action are as follows: Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). These sequences can be found in paragraph 0051 (hexahistidine).  This sequence was not given a sequence identifier previously.  No arguments were made as to why it should not have one.  This sequence, though it is written out as a word still conveys an amino acid sequence and requires a sequence identifier.  Thus, this objection stands.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1 and 8-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 1, 8-9 and 37-38 remain/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s Arguments:  Claims 1, 8, and 9 stand rejected under 35 U.S.C. § 112(b) as allegedly indefinite. With this response, and solely to advance prosecution, Claim 1 is amended to recite “the amino acid sequence of SEQ ID NO: X” where “X’ is the appropriate sequence identification number. This amendment reflects the Examiner's recommendation. (OA, p.9,94.) Withdrawal of this rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issues discussed below.
Claim 1 still recites an amino acid sequence of sequence identifiers.  See for example part (b).  For the reasons of record, this renders the claim indefinite.  Claim 8-9 also use this phrase and so the rejection stands for them as well for the reasons of record.  New claims 37-38 also use this phrase and so are indefinite for the reasons of record as well and rejected here.
Also, claims 1 and 37 still refer to CDRs of a sequence.  As previously discussed, this renders the claims indefinite.   Briefly, this gives the claim multiple interpretations since there are many ways to define a CDR.  Therefore, in one interpretation, the CDR(s) could require the full length of the sequence identifier(s).  However, in another interpretation, only a subsequence may be required from said identifiers so long as that subsequence is a CDR by some definition or in some antibody.  The presence of multiple structural interpretations of each CDR thus renders this claims indefinite.  It is suggested that each CDR be defined as comprising the amino acid sequence of a sequence identifier, for example.  Part (a) of claim 1 can therefore recite, in part, (i) a CDRH1 comprising the amino acid sequence of SEQ ID NO. 1…, for example.  
Thus, for reasons of record and here, this rejection must stand and be made for the new claims as well.

Claims 1, 8-9 and 37-38 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for anti-Her2 antibodies comprising six parental CDRs shown to bind antigen, does not similar antibodies recited by fewer than six CDRs or similar antibodies with mutated/truncated CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  Claims 1, 8, and 9 stand rejected under 35 U.S.C. § 112(a) for allegedly failing to be fully enabled.
With this response, and solely to advance prosecution, Claims 1, 8, and 9 are amended to recite that the antibody is a monoclonal antibody and to clarify that the antibody or the antigen binding fragment comprises each of: (a) a heavy chain variable region comprising (i) complementarity determining region (CDR) H1 of the amino acid sequence of SEQ ID NO: 1, (ii) CDRH2 of the amino acid sequence of SEQ ID NO: 2, and (iii) CDRH3 of the amino acid sequence of SEQ ID NO: 3, wherein the 4th or 5th amino acid residue in SEQ ID NO: 2 is substitution modified with Ala; and (b) a light chain variable region comprising CDRL1 of the amino acid sequence of SEQ ID NO: 4, CDRL2 of the amino acid sequence of SEQ ID NO: 5, and CDRL3 of the amino acid sequence of SEQ ID NO: 6.
Applicant respectfully notes that these amendments reflect the Examiner's recommendations to overcome the rejections under 35 U.S.C. § 112(a). (OA, p. 15, J 4;p. 23, J 2.)
Withdrawal of this rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issues below.

Also, as discussed previously, the claims allow for truncation or mutation of the CDRs recited.  This occurs via several mechanisms in the claims.  First, claims 1 and 37 allows for just any CDR sequence of a sequence identifier to be used to satisfy the structural limitation.  Claims 8 and 9, as well as 38, allow for just any subsequence of a sequence identifier to be used to satisfy a CDR or variable region requirement.  All of these instances in the claims allow for truncation and thus mutation of a parental CDR since the full sequence of each sequence identifier is not required by the claims.  Thus, the claims are not enabled to their full scope.  
Claims 1 and 37 also states wherein the 4th or 5th amino acid residues in SEQ ID NO. 2 are mutated to alanine.  This language still encompasses an embodiment in which both residues are mutated to alanine.  Yet, this mutant CDR was never made and tested in the antibody context to see if said antibody can bind Her2, let alone have improved stability.  As stated previously, only single mutations were made in any given antibody chain at once.  Thus, all claims above, encompassing antibodies with this double mutant are not enabled to their full scopes.  Applicant may consider using SEQ ID NO. 9 in claims 1 and 37, for example, to represent CDRH2.


Claim Rejections - Improper Markush Grouping
Claims 1, 8-9 and 37-38 remain/are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  
Applicant’s Arguments:  Claims 1, 8, and 9 stand rejected under the judicially created basis of an improper Markush grouping of alternatives. In particular, the Examiner asserts that the claims lack a substantial structural feature and a common use.
With this response, and solely to advance prosecution, Claims 1, 8, and 9 are directed to monoclonal antibodies or antigen binding fragments wherein the monoclonal antibody or antigen binding fragment comprises three specific heavy chain CDR sequences and three specific light chain CDR sequences. Thus, the claims contain a substantial structural feature and a common use that flows from said structure.
Withdrawal of this rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
The claims rejected above do not contain just one monoclonal antibody defined by a single CDR set.  This is owed, for example, to multiple mutations being made in CDR sequences or multiple CDR sequences being recited for the same position.  Thus, for the reasons of record, the claims contain Markush groups that are improper, the group containing antibodies with different CDR sets.  Thus, the claims above are rejected here.  This rejection is made for the new claims for the reasons of record as well.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/Michael Allen/Primary Examiner, Art Unit 1642